Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 1 of 9 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
CASE NO:

JUDITH HANDY,

Plaintiff,
vs. JURY TRIAL DEMANDED
THE UNITED STATES OF
AMERICA and JENEVIEVE
NICOSON,

Defendants.

 

COMPLAINT
COMES NOW, JUDITH HANDY (“HANDY”) Plaintiff herein, and by and
through undersigned counsel, hereby sues Defendants, THE UNITED STATES
OF AMERICA (“USA”), and JENEVIEVE NICOSON for grounds alleged as
follows:
JURISDICTION
1. This action is brought pursuant to the Federal Tort Claims Act (FTCA)

§1346(b) and §2671-2680, Title 28, United States Code.
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 2 of 9 PagelD 2

2. On December 8, 2020, Plaintiff submitted her Administrative Claim
with supporting documentation to the Tort Claims Coordinator for USPS. True
and correct copies of the correspondence from the USPS Tort Claim Coordinator
acknowledging receipt and adjudication of said claim are attached hereto as
Exhibit “A.”

3. On April 16, 2021, the USPS Tort Claim Coordinator responded to the
Administrative Claim submitted by the Plaintiff. The Plaintiff's claim was denied.
This lawsuit is filed within the six month period after the “final action” of the USPS
Tort Claim Coordinator denying the claim. Accordingly, all conditions precedent to
filing of the subject action pursuant to the Federal Tort Claims Act have either been
met or waived.

4. At all times material to this action, Defendant, JENEVIEVE
NICOSON resided in Brevard County, Florida.

5. Venue is properly within this District under 28 U.S.C. § 1402(b) as the
acts complained of occurred in the Middle District of Florida.

PARTIES
6. At all times material hereto, the United States Postal Service (“USPS”)

was an agency of The United State of America (“USA”).
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 3 of 9 PagelD 3

7. At all times material hereto, Defendant, NICOSON, was a resident of
Brevard County, Florida.

8. At all times material hereto, Plaintiff, HANDY, was a resident of
Rockingham County, North Carolina.

9. USA is an appropriate defendant under the Federal Tort Claims Act.

10. | Defendant USA can be served with Summons and Complaint herein
upon A. Brian Albritton, Esq., United States Attorney for the Middle District of
Florida, at 501 W. Church Street, Ste. 300, Orlando, FL 32805.

11. | Defendant NICOSON can be personally served with the Summons
and Complaint herein.

12. _— Plaintiff will send, contemporaneously with service of Complaint
herein upon Defendants USA and NICOSON, copies of Complaint and
Summonses herein by certified mail to the Attorney General pursuant to Federal
Rule 4(i)(1)(B) and to the Postmaster General pursuant to Federal Rule 4(i)(2).

FACTS
13, On March 08, 2019, Plaintiff, HANDY, was a passenger in a 2009
Lexus RX350 which was stopped at a red traffic light facing eastbound on South

Street at or near the intersection of S. Hopkins Avenue in Brevard County, Florida.
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 4 of 9 PagelD 4

14. At the aforesaid time and place, Defendant, NICOSON, was
operating a silver 2008 “Scion xB.”

15. At the aforesaid time and place, Defendant, USA, owned a 1993
Grumman Van that was being operated by one of their employees, Bernardino
Maldonado Colon. The employee driver, Mr. Colon, was operating the vehicle with
the express consent, and at the direction of USPS, an Agency of Defendant, USA.

16. At the aforesaid said time and place, Defendant, NICOSON, and
Bernardino Maldonado Colon, driving as an employee for USPS, collided at the
intersection of South Street and South Hopkins Avenue in Titusville, FL. This
collision by the two vehicles then caused the USPS van to collide with Plaintiff,
HANDY’s vehicle, where she was a passenger.

17. At the aforesaid time and place, the vehicle operated by Bernardino
Maldonado Colon, employee of USPS, struck the front side of Plaintiff, HANDY’s,
vehicle, causing damage, and injury to Plaintiff, HANDY.

18. At all times material hereto, Bernardino Maldonado Colon, was an
agent, servant, and employee of Defendant, USPS, and was acting within the line,

course and scope of his employment.
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 5 of 9 PagelD 5

19. At all relevant times, Defendant, USPS, was the owner of the 1993
Grumman Van being operated by Bernardino Maldonado Colon, with the express

permission and consent of USPS.

STATUTORY BASIS OF LIABILITY AGAINST
THE UNITED STATES OF AMERICA

 

20. This case is brought against the USA pursuant to 28 U.S.C. §2671 et
seq., commonly referred to as the Federal Tort Claims Act. Liability of USA is
predicated specifically on 28 U.S.C. §1346(b)(1) and 2674 because the personal
injuries and resulting damages that form the basis of this Complaint were
proximately caused by the negligence, wrongful acts and/or omissions of an
employee of USPS through its agency. This employee was acting within the course
and scope of her office or employment, under circumstances where USPS and
USA, if private persons, would be liable to the Plaintiff in the same manner and to
the same extent as a private individual under the laws of the State of Florida.

21. Pursuant to 28 U.S.C. §2675, the claims of Plaintiff, HANDY, were
presented to the appropriate agency of the Defendant, USA, on July 8, 2020, and
received by USPS on July 10, 2020. Said Defendant responded and adjudicated
Plaintiff's claims within six months of receipt thereof and, accordingly, Plaintiff's

claims were denied on or about April 16, 2021.
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 6 of 9 PagelD 6

FIRST CAUSE OF ACTION - NEGLIGENCE
(Against UNITED STATES OF AMERICA)

22. Plaintiff incorporates by reference each and every prior and
subsequent allegation as though fully set forth herein.

23. Defendant, USA, is liable for the negligence of their employee driver,
Mr. Bernardino Colon, pursuant to Florida’s Dangerous Instrumentality Doctrine.

24. Defendant, USA, as employer and principal, is vicariously liable for
the negligence of Mr. Bernardino Colon, the employee and agent of USPS and
USA.

25. Asa direct and proximate result of the negligence of Mr. Bernardino
Colon, for which Defendant, USA, is liable, Plaintiff, HANDY, suffered bodily
injury including a permanent injury to the body as a whole, pain and suffering of
both a physical and mental nature, disability, physical impairment, disfigurement,
mental anguish, inconvenience, loss of capacity for the enjoyment of life, expense of
hospitalization, medical and nursing care and treatment, loss of earnings, loss of
ability to earn money and loss of ability to lead and enjoy a normal life. The losses
are permanent and continuing in nature within a reasonable degree of medical

probability and the Plaintiff will suffer these losses in the future.
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 7 of 9 PagelD 7

26. As a further direct and proximate result of the negligence of Mr.
Bernardino Colon, for which Defendant, USA, is liable, Plaintiff's personal
property, including his vehicle and certain contents thereof, was lost, damaged or
destroyed, the value of which will be proven at the time of trial.

WHEREFORE, for all of the foregoing reasons, Plaintiff, JUDITH HANDY,
hereby demands judgment against Defendant, THE UNITED STATES OF
AMERICA, for all damages allowable by law, costs of this action and such other
relief as the Court deems meet and proper. Plaintiff demands trial by jury on all
issues triable as of right before a jury.

SECOND CAUSE OF ACTION - NEGLIGENCE
(Against JENEVIEVE NICOSON)

27. Plaintiff incorporates by reference each and every prior and
subsequent allegation as though fully set forth herein.

28. At the time and place of the incident alleged herein, Defendant
NICOSON, negligently operated and/or maintained the vehicle she was driving,

causing it to collide with the vehicle operated by Plaintiff, HANDY.
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 8 of 9 PagelD 8

29. At the time and place of the incident alleged herein Defendant,
NICOSON, had a duty to exercise ordinary care and operate her vehicle in a safe,
reasonable and prudent manner, and breached that duty by violating Plaintiff’s
right-of-way, failing to yield to Plaintiff, failing to timely apply her brakes, failing
to maintain a proper lookout, failing to take any evasive action to avoid causing the
collision with Plaintiff's vehicle, and in such other and further particulars as the
evidence may show.

30. As a direct and proximate result of the negligence of the Defendant,
NICOSON, Plaintiff, HANDY, suffered bodily injury including a permanent
injury to the body as a whole, pain and suffering of both a physical and mental
nature, disability, physical impairment, disfigurement, mental anguish,
inconvenience, loss of capacity for the enjoyment of life, expense of hospitalization,
medical and nursing care and treatment, loss of earnings, loss of ability to earn
money and loss of ability to lead and enjoy a normal life. The losses are permanent
and continuing in nature within a reasonable degree of medical probability and the

Plaintiff will suffer these losses in the future.
Case 6:21-cv-01108-RBD-LRH Document1 Filed 07/02/21 Page 9 of 9 PagelD 9

WHEREFORE, for all of the foregoing reasons, Plaintiff, JUDITH HANDY,
hereby demands judgment against Defendant, JENEVIEVE NICOSON for all
damages allowable by law, costs of this action and such other relief as the Court
deems meet and proper. Plaintiff demands trial by jury on all issues triable as of

right before a jury.

RESPECTFULLY submitted this 2nd day of July, 2021

    

“Ryan McCarville, Esq.
FBN: 0117831
Morgan & Morgan, P.A.
940 S Harbor City Blvd
Melbourne, FL 32901
Telephone: (321) 327-6263
Facsimile: (321) 327-6897
Primary email:
rmccarville@forthepeople.com
Secondary email:
mhutchinsonwilkins@forthepeople.com
Attorney for Plaintiff

 

 
